DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-8, 10-15, and 17-20 of US Application No. 16/557,635 are currently pending and have been examined.  Applicant amended claims 1, 4-8, 11-15, 18, and 20. Applicant previously cancelled claims 2, 9, and 16.  
Claims 1, 3-8, 10-15, and 17-20 are allowed. 

Response to Arguments
The previous rejections of claims 1, 3-8, 10-15, and 17-20 under 35 USC § 103 are withdrawn. Applicant amended independent claims 1, 8, and 15 to include the limitations of claim 6, which Examiner previously objected to as allowable but depending from a rejected claim.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Iagnemma (US 2017/0356751 A1) in view of Bier et al. (US 2017/0192437 A1, “Bier”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Iagnemma, discloses determining an ability of an autonomous vehicle to safely or robustly travel a road feature or a road segment or a route that is being considered for the autonomous vehicle as of a time or range of times. The root conforms to properties of stored road network information. The road feature or road segment or route is eliminated from consideration if the computer has determined that the road feature or road segment or route cannot be safely or robustly traveled by the autonomous vehicle. The determination by the computer is based on properties of the autonomous vehicle.

Bier discloses a system and method for providing routing instructions to one or more autonomous vehicles includes identifying a destination of an autonomous vehicle; identifying a starting position or an initial location of the autonomous vehicle; receiving autonomous vehicle sensor data; receiving one or more routing goals for a routing plan for the autonomous vehicle; generating one or more route modification parameters; and generating a route plan for the autonomous vehicle based on (a) the destination, (b) the starting position or the initial location, (c) the one or more route modification parameters and (d) the one or more routing goals.

With respect to independent claim 1, Iagnemma taken either individually or in combination with other prior art of record fails to teach or suggest: confirming an inability of one or more autonomous vehicles within the fleet to operate along the route having the applied identifier; and based on the inability, determining that the feature associated with the failure is a systemic issue to the one or more autonomous vehicles within the fleet.

Independent claims 8 and 15 recite substantially similar limitations as claim 1 and are allowed for the same reason as claim 1. 
 
Claims 3-7, 10-14, and 17-20 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668